Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant publication US 20180204191 A1 will be referred to as “Specification” hereinafter.
This office action is in response to the applicant’s communication received on 2/25/2021 (“Amendment”).

Claim Status
Claims 1, 2, 9, 11, and 12 have been amended.
Claims 1-12 are pending.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 12/09/2020 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 9, the claim recites that “the received identifier of data describing the first entity is separate from the retrieved entry from the block chain”. Claim 1 which depends on claim 9 recites “receiving an identifier of data describing a first entity; retrieving an entry from a block chain based on the received identifier”. In the Specification, abstract and paragraphs ¶0037, ¶0068, ¶0083, ¶0175, and ¶0279 describe retrieving entry/transfer/transaction from block chain/ledger based on received identifier of data at high level. The Specification, however, does not describe how the entry is retrieved based on the received identifier of data given the description that the received identifier of data is separate from the retrieved entry from the block chain.
As per claim 11, the claim is directed to an electronic device that comprises a processor of which when executing by the processor causes the processor to perform the recited functions including the functions that are performed by the payer in transferring digital currency from the payer to the recipients, e.g. obtains wallet public key data associated with the recipient; generates, using at least the wallet public key data, a currency public key for the amount of digital currency to be transferred to the 
Claim 12 construction is similar to claim 11 and is representing of CRM claim, hence is also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See In re Zletz
Per claim 1, the scope of the claim is unclear as the claim recites “a first entity”, “a second entity”, “a third entity”, and “a fourth entity”. The claim further recites other entities in the claim, e.g. “payer”, “recipient”, and “a primary authority”. The claim further recites that the first entity is the payer or the recipient. Here, the scope of the claim is unclear as the claim attempts to utilize terms that are not consistent throughout the claim rendering the claim to be indefinite. For example, given the description that the first entity is the payer or the recipient, who exactly is second entity, third entity, and/or fourth entity? Is the second entity either the payer, the recipient, or the primary authority? Similarly, who is the third entity or fourth entity, the payer, the recipient, or the primary authority?
Claims 11 and 12 are significantly similar to claim 1 and include same deficiency(s) as described above. Hence, claims 11 and 12 are also rejected.
In further reference to claim 11, the term “the second entity” lack antecedent basis.
As per claims 2-5, the claims are directed to a recipient identifier associated with a recipient. Here, the scope of the claim(s) is unclear as it is unclear whether the recited “a recipient” in the recited “a recipient identifier associated with a recipient” is same or different that “recipient” recited in claim 1. If same, the scope of the claim is unclear as it is unclear whether “recipient identifier” is the “identifier of data describing a first entity” as claim 1 describe that the first entity may be recipient. In not, the scope of the claim is also unclear as to whether this recipient recited in claims 2-5 are either the second entity, third entity, or fourth entity.
In further reference to claim 5, the scope of the claim is unclear as it is unclear which one of the previously recited recipient(s), e.g. recipient in claim 2 or recipient in claim 1, refers to “the recipient” in claim 3.
As per claim 6, the scope of the claim is unclear as it is unclear whether the recited “verification entity” is one of “second entity”, “third entity”, “fourth entity”, “payer”, “recipient”, or “primary authority” given that claim 1 describes that first entity is either the payer or the recipient. If it is then 
As per claim 9, the scope of the claim is unclear. Specifically, the claim recites “The method according to claim 1, wherein the data describing the first entity is separate from the retrieved entry from the block chain”. Claim 1, however, recites, inter alia, “extracting the data describing the first entity from the retrieved entry; authenticating a block in the block chain containing the entry using a public key of a third entity”. Here, claim 1 explicitly describes that the data describing the first entity is included in the retrieved entry and that the entry is included in the block in the blockchain. Claim 9, however, contradicts this description in that claim 9 recites that the data describing the first entity is separate from the retrieved entry from the block chain.
As per claim 11, the claim recites “An electronic device comprising: a processor; and a memory storing a software program”. The claim, however, recites steps performed by a payer, e.g. wherein transferring digital currency from the payer to the recipient comprises the payer: obtains wallet public key data associated with the recipient; generates, using at least the wallet public key data, a currency public key for the amount of digital currency to be transferred to the recipient;  generates transfer data comprising at least the currency public key data and a value for the amount of digital currency to be transferred to a fourth entity” and step performed by the recipient, e.g. “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority”. As such, the claim is rejected as being directed to a hybrid claim.
Additionally, the scope of the claim is unclear as the claim clearly recites that it is the processor that performs the functions of “receive an identifier of data describing a first entity; retrieve an entry from a block chain based on the received identifier; authenticate the entry using a public key of the second entity; extract the data describing the first entity from the retrieved entry; authenticate a block in the block chain containing the entry using a public key of a third entity; if the authentication of the 
As per claim 12, the claim is directed to a hybrid claim as the claim recites “A non-transitory computer readable medium storing a software program that when executed by a processor of an electronic device causes the processor” and also recites steps performed by a payer, e.g. “wherein transferring digital currency from the payer to the recipient comprises the payer: obtaining wallet public key data associated with the recipient; generating, using at least the wallet public key data, a currency public key for the amount of digital currency to be transferred to the recipient;  generating transfer data comprising at least the currency public key data and a value for the amount of digital currency to be transferred to a fourth entity” and step performed by the recipient, e.g. “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority”. 
Additionally, the scope of the claim is unclear as the claim clearly recites that it is the processor that performs the steps of “receiving an identifier of data describing a first entity; retrieving an entry from a block chain based on the received identifier; authenticating the entry using a public key of a second entity; extracting the data describing the first entity from the retrieved entry; authenticating a block in the block chain containing the entry using a public key of a third entity; if the authentication of the block in the block chain is successful then transferring digital currency from the payer to the recipient, wherein the first entity is the payer or the recipient”. The claim, however, further describe that the transferring step(s), e.g. “wherein transferring digital currency from the payer to the recipient comprises the payer: obtaining wallet public key data associated with the recipient; generating, using at 
The dependent claims are rejected as they on claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 

In the instant case, claims 1-10 are directed to a method (i.e. process), claim 11 is directed to a processor based electronic device, while claim 12 is directed to a software program executed on a proces (i.e. process), while claim 20 is directed to a non-transitory computer readable storage medium (i.e. article of manufacturing) (for the purpose of compact prosecution, claim 20 is interpreted as a non-transitory medium storing the software program). Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 
Claim 1 recites: 
A method for transferring digital currency from a payer to recipient, the method comprising the steps of: 
receiving an identifier of data describing a first entity; 
retrieving an entry from a block chain based on the received identifier; 

extracting the data describing the first entity from the retrieved entry; 
authenticating a block in the block chain containing the entry using a public key of a third entity; 
if the authentication of the block in the block chain is successful then transferring digital currency from the payer to the recipient, wherein the first entity is the payer or the recipient, and wherein transferring digital currency from the payer to the recipient comprises the payer: 
obtaining wallet public key data associated with the recipient; 
generating, using at least the wallet public key data, a currency public key for the amount of digital currency to be transferred to the recipient;  
generating transfer data comprising at least the currency public key data and a value for the amount of digital currency to be transferred to a fourth entity; and
wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority.
(Emphasis added on the additional element(s))

Here, the preamble of the claim provides description of claimed invention, specifically that the claim is directed to a method for transferring digital currency from a payer to recipient. The claim achieves this by receiving an identifier of data describing a first entity. This identifier is used to retrieve an entry from a ledger, and the entry is authenticated using a public key of the second entry and the entry is used to extract data describing the first entry. The claim further describes that a section of the ledger that includes the entry is also authenticated using a public key of a third party. Based on a successful authentication, the transferring of currency from a payer to a recipient occurs by the payer obtaining a wallet public key data associated with the recipient, generating using the wallet public key data a currency public key, and generating transfer data that comprises at least the currency public key 
With the latest amendment, claim 1 has been amended to further recite “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority”. The examiner finds that the description of what the recipient does do not further limit the scope of the claim, specifically the steps recited in claim 1 in transferring digital currency from a payer to recipient. Even if the claimed limitation is taken into consideration, providing transactional data to an entity such as authority also fall within “Certain Methods of Organizing Human Activities”. 
The examiner submits that claims 11 and 12 depend on claim 1 as they are directed to an electronic device and a non-transitory computer readable medium storing software program for performing the method of 1 respectively. Hence, claims 11 and 12 also recite a certain methods of organized human activities, thus recite abstract idea. 
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), digital currency, a block chain, a block in the block chain, electronic device comprising a processor and a memory, and a software program, are recited at a 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements as described above used to perform the claimed judicial exception amount to no more than mere 
Dependent claims 2-10 further describe description of data, data acquisition, how data are generated, and outputting of data. Hence, they too further describe certain methods of organized human activities and/or mental activity that can be performed with human mind with pen and paper. For the reasons described above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
The applicant asserts that “Claim 1 actually recites a method for transferring digital currency from a payer to a recipient after performing an authentication operation comprising the following steps, which set forth a solution that is necessary rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks …” (see page 12 of the Amendment). The examiner submits that the applicant’s argument does not provide description of technical solution that is necessary rooted in computer technology nor a technical problem specifically arising in the realm of 
The applicant asserts that claim 1 is applied in a meaningful way to include improvement(s) to another technology or technical field (e.g. improving transactional security of digital currency transfers) since claim 1 recites “a method for storing and endorsing data that solves a particular problem in the field of transferring digital currency from a payer to a recipient, namely, efficiently and optimally authentication the payer and the recipient before performing a digital currency transfer” (see page 13 of the Amendment). The examiner submits that authentication of the payer and the recipient before performing a digital currency transfer is itself “Certain Methods of Organizing Human Activities”, e.g. authentication of parties involved in transaction prior to transaction is an economic practice.
In response to the applicant’s argument related to preemption on page 13 of the Amendment, “Where a patent' s claims are deemed only to disclose patent ineligible subject matter under the Mayo/ Alice framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788  F.3d 1371, 1379 (Fed. Cir. 2015).
In response to the applicant’s argument related to “well-understood, routine, conventional activity” on pages 13-14 of the Amendment, the examiner submits that “well-understood, routine, conventional activity” was not basis of the rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mastering Bitcoin” (“Antonopoulos”) in view of US 20160330035 A1 (“Ebrahimi”) and US 20160260091 A1 (“Tobias”).
Per claims 1, 9, 11, and 12, Antonopoulos discloses a method for transferring digital currency (e.g. bitcoin) from a payer to recipient, the method comprising the steps of:
authenticating a block in the block chain containing the entry using a public key of a third entity (see page 1, Bitcoin technology includes features that are based on encryption and digital signature to ensure the security of the bitcoin network; page 3, Specifically, cryptographic digital signatures enable a user to sign a digital asset or transaction proving the ownership of 
if the authentication of the block in the block chain is successful then transferring digital currency from the payer to the recipient, wherein the first entity is the payer or the recipient, and wherein transferring digital currency from the payer to the recipient comprises the payer: 
obtaining wallet public key data associated with the recipient (see pages 8-13, wallet and a new bitcoin address and use of address to send money to the wallet; page 61, public key as a bitcoin address; page 71); 
generating, using at least the wallet public key data, a currency public key for the amount of digital currency to be transferred to the recipient (see page 61, generation of address from and corresponding to a public key; page 71; page 85, wallets are really key chains containing pairs of private/public keys); 
generating transfer data comprising at least the currency public key data and a value for the amount of digital currency to be transferred to the fourth entity (see pages 7-13, generating bitcoin transaction for transfer of bitcoin amount; pages 22-25, constructing transaction)
Antonopoulos does not specifically teach receiving an identifier of data describing the first entity; retrieving an entry from a block chain based on the received identifier; authenticating the entry using a public key of the second entity; and extracting the data describing the first entity from the retrieved entry, wherein the received identifier of data describing the first entity is separate from the retrieved entry from the block chain. Ebrahimi, however, teaches receiving an identifier of data describing the first entity (see ¶0005-¶0008, transaction number; ¶0027-¶0032, the personal data is hashed and sent to blockchain … receives a transaction number corresponding to the transmitted hash value; ¶0039; ¶0040, provide the transaction number; ¶0054, public key); retrieving an entry from a block chain based on the received identifier (see ¶0041, public storage facility can take the form of the ¶0042, utilizes the transaction number to retrieve the hash value from the public storage facility; ¶0051; ¶0054; ¶0064); authenticating the entry using a public key of the second entity (see ¶0041, ¶0042, the certifiable data which is encrypted with public key and used to authenticate the hashed value retrieved from the public storage facility); extracting the data describing the first entity from the retrieved entry (see ¶0009; retrieves the hash value; ¶0042; ¶0051, retrieves the public key from the public storage facility; ¶0067, obtain the public key of the user using the transaction number), wherein the received identifier of data describing the first entity is separate from the retrieved entry from the block chain (see Fig. 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include Ebrahimi to Antonopoulos as the combination generally improves the overall security of the invention by managing the identity of users and of identifying those users (see ¶0002).
The combination of Antonopoulos and Ebrahimi does not specifically teach wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority. Tobias, however, teaches wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority (see ¶0010; ¶0011, backing up the wallet to form a backup, wherein a copy of the transaction is recorded to backed up files, and wherein the user keeps the backup in isolation; ¶0018; ¶0027, user can backup the entire wallet). Hence, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of backing up the wallet as taught by Tobias to the wallet of Antonopoulos in case in which the original wallet is lost.
Note: The description(s) of what the recipient intends to do with the wallet public key and a corresponding tracking key do not further limit the scope of claim 1 as the description(s) do not affect the positively recited step(s) in a manipulative sense. The description(s) of what the recipient intends to do with the wallet public key and a corresponding tracking key do not further limit the scope of claim 11 as the description(s) do not affect the electronic device both structurally nor functionally. Similarly, the 
Furthermore, in reference to method claim(s), the recitation of “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority” is a conditional since the description of what the recipient intends to do only occurs “if the authentication of the block in the block chain is successful”.
In further reference to claims 11 and 12, the combination of Antonopoulos and Ebrahimi discloses the method of claim 1 as described above. Antonopoulos further teaches an electronic device comprising a processor and a memory storing software program (see page 1-2, computer and its processing power, wide range of computing devices, including laptops and smartphones; page 4)(the computing devices in Antonopoulos necessarily teaches a processor and a memory storing software program).
As per claim 2, Antonopoulos further teaches comprising the step of obtaining a recipient identifier associated with a recipient, wherein the transfer data further comprises the recipient identifier (see pages 7-13, recipient address).
As per claim 3, Antonopoulos further teaches wherein obtaining the recipient identifier comprises: generating the recipient identifier based at least in part on the wallet public key data (see preface, definition of wallet, address; pages 43-45, wallet addresses and receiving transactions; page 61, generation of address from and corresponding to a public key; page 71; page 85, wallets are really key chains containing pairs of private/public keys).
As per claim 5, Antonopoulos further teaches wherein obtaining the recipient identifier comprises: receiving the recipient identifier from the recipient (see pages 17-18).
As per claim 6, Antonopoulos further teaches outputting the transfer data for provision to a verification entity to enable the verification entity to add the transfer data to a digital currency ledger (see pages 16-17; pages 22-30, conducting a transaction including creating outputs and sending to network for ledgering on a blockchain; pages 111-113).
As per claim 7, Antonopoulos further teaches wherein the currency public key data comprises at least one of the currency public key and/or a currency public key hash (see page 71, address created by hashing public key).
As per claim 8, Antonopoulos further teaches wherein the wallet public key data comprises at least one of a wallet public key and/or a wallet public key hash (see preface, definition of wallet, address; pages 43-45, wallet addresses and receiving transactions; page 61, generation of address from and corresponding to a public key; page 71; page 85, wallets are really key chains containing pairs of private/public keys). Furthermore, the description of data represents non-functional descriptive material.
As per claim 10, Ebrahimi further teaches wherein at least a portion of the data describing the first entity is obscured (see ¶0008, input data is encrypted; ¶0030; ¶0031, hashing of the encrypted data; ¶0037; ¶0038; ¶0047).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Antonopoulos”, “Ebrahimi”, and “Tobias” as applied to claim 3 above, and further in view of US 20170238164 A1 (“Pang”).
Per claim 4, the combination of Antonopoulos and Ebrahimi does not specifically teach wherein the recipient identifier is generated by truncating the wallet public key data. Pang, however, teaches wherein the recipient identifier is generated by truncating the wallet public key data (see ¶0350, a truncated value of public key). Since each individual element and its functions are shown in the prior art, .

Response to Arguments
Objection to claim(s)
The objection to the claims 11 and 12 have been withdrawn in view of the Amendment.
112(a) and 112(b)
The claims remain rejected under 112(a) and 112(b) as described above in the 112 sections.
101
The applicant asserts that “Claim 1 actually recites a method for transferring digital currency from a payer to a recipient after performing an authentication operation comprising the following steps, which set forth a solution that is necessary rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks …” (see page 12 of the Amendment). The examiner submits that the applicant’s argument does not provide description of technical solution that is necessary rooted in computer technology nor a technical problem specifically arising in the realm of computer networks. Instead, the applicant merely submits the body of claim 1 and makes a conclusive statement. As such, the applicant’s assertion is found to be not persuasive.
The applicant asserts that claim 1 is applied in a meaningful way to include improvement(s) to another technology or technical field (e.g. improving transactional security of digital currency transfers) since claim 1 recites “a method for storing and endorsing data that solves a particular problem in the field of transferring digital currency from a payer to a recipient, namely, efficiently and optimally 
In response to the applicant’s argument related to preemption on page 13 of the Amendment, “Where a patent' s claims are deemed only to disclose patent ineligible subject matter under the Mayo/ Alice framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788  F.3d 1371, 1379 (Fed. Cir. 2015).
In response to the applicant’s argument related to “well-understood, routine, conventional activity” on pages 13-14 of the Amendment, the examiner submits that “well-understood, routine, conventional activity” was not basis of the rejection(s).
103
The applicant asserts that Antonopoulos and Ebrahimi either or in combination, fail to disclose, or even suggest, a method for generating transfer data comprising at least the currency public key data and a value for the amount of digital currency to be transferred to a fourth entity; and wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority. The examiner respectfully disagrees, Antonopoulos clearly teaches generating transfer data comprising at least one currency public key data, e.g. address, and a value for the amount of digital currency to be transferred to a fourth entity (e.g. payee) (see pages 7-13, generating bitcoin transaction for transfer of bitcoin amount; pages 22-25, constructing transaction including address). The combination of Antonopoulos and Ebrahimi does not specifically teach “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority”. However, the description(s) of what the recipient intends to do with the wallet public key and a corresponding tracking key do not further limit the scope of claim 1 as the description(s) do not affect the positively recited step(s) in a manipulative 
Furthermore, in reference to method claim(s), the recitation of “wherein the recipient supplies the wallet public key and a corresponding tracking key to a primary authority” is a conditional since the description of what the recipient intends to do only occurs “if the authentication of the block in the block chain is successful”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180121923 A1 discloses certificate technique utilizing blockchain technology including verifying authenticity of a financial institution certificate based on blockchain;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685